People v Morales (2022 NY Slip Op 01043)





People v Morales


2022 NY Slip Op 01043


Decided on February 16, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 16, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

COLLEEN D. DUFFY, J.P.
ANGELA G. IANNACCI
JOSEPH J. MALTESE
WILLIAM G. FORD, JJ.


2019-08360
 (Ind. No. 468/18)

[*1]The People of the State of New York, respondent,
vHeriberto Morales, appellant.


Steven A. Feldman, Manhasset, NY, for appellant.
Miriam E. Rocah, District Attorney, White Plains, NY (William C. Milaccio and Brian R. Pouliot of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Barry E. Warhit, J.), rendered June 14, 2019, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that his plea of guilty was coerced by the Supreme Court is unpreserved for appellate review because he did not move to withdraw his plea of guilty or otherwise raise this issue before the court (see People v Lopez, 71 NY2d 662, 665; People v Legette, 191 AD3d 900, 901; People v Melvin, 165 AD3d 1291, 1291; People v Pollidore, 123 AD3d 1058, 1058). In any event, this contention is without merit (see People v Maldonado, 194 AD3d 1076, 1076; People v Gutierrez, 194 AD3d at 839). The record plainly reveals that this contention is "'belied by his statements under oath at the plea proceeding' (People v Jackson, 170 AD3d 1040, 1040-1041), which reveal that he knowingly, intelligently, and voluntarily entered his plea[ ] of guilty, absent any threats or force, having reached a favorable plea agreement with the assistance of competent counsel with whose representation the defendant was satisfied" (People v Campbell, 197 AD3d 482, 483).
The defendant's remaining contentions are without merit.
DUFFY, J.P., IANNACCI, MALTESE and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court